Hoyt, J.
(dissenting). — I cannot concur in the foregoing opinion of the majority of the court. In my opinion the proofs show that the plaintiff was as much at fault as the defendant, for while I am satisfied that the defendant was a person of somewhat suspicious and jealous disposition, and that by reason thereof he at times acted in an *121unreasonable and cruel manner toward the plaintiff, I am also satisfied that her conduct was such as to justify or •greatly excuse such acts on his part. At the marriage altar plaintiff took the defendant for better or for worse, and it became her duty as soon as she discovered.objectionable traits in his character to take every precaution reasonably possible on her part to modify and overcome such objectionable traits. This case made by her own testimony, and that of the witnesses in her behalf, shows that she did not appreciate her duty in this regard, for to me it appears clear from such testimony that after she became aware that her husband objected to her receiving any attention from the Mr. Bradley named in the proofs, she continued to receive such attentions in a marked degree. It may be true, as found by the majority of the court, that after the open rupture and threats of personal violence on the part of her husband against said Bradley, she no longer continued to receive his attentions, but her own testimony shows that long before this she knew that her husband was jealous of said Bradley, and that he requested her not to receive his visits or allow any attention whatever from him. It likewise appears from the testimony that instead of complying with such request on the part of her husband she continued to receive the most marked attention from said Bradley, and to allow him to visit her at her home during the absence of her husband, under such circumstances as might reasonably excite the suspicion of the most cautious and prudent of husbands. The duty of either husband or wife towards the other is such that each becomes bound to comply with the wishes of the other if at all reasonable. When one spouse objects to a line of conduct on the part of the ■ other which can be refrained from without any great hardship or inconvenience it becomes his or her duty to comply with the vjishes of the other in that regard, however innocent may be the conduct *122to which objection is made. Of course objections may be made by one spouse to acts or conduct upon the part of the other of such a nature that it becomes a matter of conscience to continue in such line of conduct regardless of the objection, but such circumstances are rare. In almost all matters the duty is clear to refrain from conduct which is at all objectionable to the other party to the marriage contract. In the case at bar, all the circumstances taken into consideration, I think the acts of the wife were .such as to justify even a prudent husband in manifesting ■his jealousy and objection to the course of proceeding as between the wife and • said Bradley. It does not follow from this that the husband was justified in all that he did, as a prudent and reasonable man would have taken other and less public opportunities for expostulating with his wife as to her conduct. It does follow, however, in my opinion that she cannot now object and found any right upon his actions as against her when such acts on his part were the direct and almost necessary consequence of her own misconduct.
I agree with the majority that such extreme cruelty as will justify divorce may be perpetrated without any physical violence. For a husband to wantonly and without cause accuse his wife of want of chastity, and persist in the same, would in an ordinary case be cruelty of the highest degree, but it does not follow that such conduct on the part of the husband would in all cases'constitute cruelty. There are cases where such actions on his part would not constitute cruelty, even where the wife was without fault. Whether or not it would amount to cruelty depends upon the effect which such words would have upon the wife. If a wife is possessed of intelligence in a high degree, and has, by education and associations, been surrounded by a refined and enlightened class, nothing would perhaps more seriously affect her mind, and through it her physical well-being, *123than the use of such language on the part of the husband. On the other hand, the surroundings and associations of some wives have been and are such that the use of such language on the part of the husband would have but little effect on the mind and none at all upon bodily health. In such a case it would only be after proofs of the most undoubted character as to the malicious and wanton and repeated use of such language that the court would be justified in granting a divorce upon that ground alone.
In this case, instead of being satisfied that the actions of the husband were wanton and malicious, I am clearly satisfied that they were made in the utmost good faith, and that the husband really believed that he had cause for reproving his wife as he did. And in view of his good faith, I am not satisfied that his acts amounted to such extreme cruelty as would have justified a decreeof divorce even if the wife had been without fault. Jealousy, within reasonable bounds, is a desirable rather than an undesirable characteristic, and though a person is responsible for the proper control of that characteristic the same as any other, yet the want of control should be clear and absolute, and of such a nature as to make the life of the other party to the marriage contract practically unendurable before the court should visit it with such an extreme penalty as that of decreeing a divorce to the other party on account thereof.
The parties to the marriage relation are not the only ones interested in its maintenance. If they were it is possible that a divorce should be granted in this case. But for the protection of the family relation it has been thought wise by legislatures and courts to provide that the marriage relation when once entered into cannot be set at naught at the will of the parties. Such relation is considered a sacred one, and public policy demands that it should only be set aside for the gravest reasons. Thus it has always been held that however great the misconduct of one spouse, the *124fact that the other spouse had been guilty of like misconduct will be a perfect defense in an action for divorce. To grant a divorce in this case would, I think, nullify this rule. It may be true that the defendant has been guilty of misconduct, but it is also true that the wrongful acts of the plaintiff induced such misconduct, and to allow her now to take advantage of such misconduct, notwithstanding her 'own wrongful acts in connection therewith, would be in opposition to all the rules which have governed the action of divorce from the earliest times. I think the bill should have been dismissed.